Citation Nr: 1719452	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-41 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for the issue on appeal.  

The Veteran and his spouse testified at a hearing before a RO Decision Review Officer in January 2010.  The hearing transcript is of record.

The Board remanded the instant claim in April 2014 and March 2016 for further development.  


FINDING OF FACT

Competent and credible evidence fails to show that the Veteran's hypertension is of service onset or otherwise related thereto or that it is due to, caused by, or aggravated by his service-connected diabetes mellitus, type II, or his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to be and it is not secondary to service-connected diabetes mellitus, type II, or PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a January 2013 letter sent to the Veteran.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue on appeal. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in June 2014, May 2016, July 2016, and August 2016 in connection with his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312   (2007).  The June 2014 VA examination was found to be inadequate.  Although the examiner did a medical literature review and provided a medical opinion, she did not give a rationale for her findings, she indicated that she was not a psychological specialist, did not address the evidence brought to her attention, and did not present medical evidence to establish a nexus for her findings.  Pursuant to a March 2016 remand to correct the June 2014 findings, the aforementioned VA examinations, in total, are found to be adequate.  They were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records and research reviewed.  

The Board also notes that the Veteran applied for Social Security Administration (SSA) disability benefits.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

As to the claim being decided on appeal, these SSA records are not pertinent to the current claim.  Records from the SSA are, for the most part, already associated with the claims folder or limited in their relevance to the issue on appeal.  

Discussion of the Veteran's January 2010 RO hearing is necessary as well.  The individual presiding over a hearing must comply with the duties set forth in 
38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The Veteran was questioned with regard to the onset of his hypertension and how it related to his active service and his service-connected disabilities.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The Veteran asserts that service connection is warranted for hypertension, claimed as due to his service-connected diabetes mellitus, type II, and/or his service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2016).  Here, hypertension is a chronic disease under 38 C.F.R. § 3.309 and the continuity of symptomatology provisions apply to this case.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2016).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether a preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis of hypertension.  

By rating decision, of May 2003, service connection for diabetes mellitus, type II, was granted, effective February 2002.  His diabetes mellitus, type II, was found to be associated with herbicide exposure during his Vietnam service.  

In 1995, the Veteran had two myocardial infarctions.  He was treated variously at St. Francis Hospital, Columbus Regional Hospital, and Indiana Heart Physicians.  It was noted at St. Francis Hospital that he did not have diabetes mellitus, type II, at that time, and he denied a history of kidney disease.  At that time, he had been diagnosed with hypertension.  At Columbus Regional Hospital, he underwent an echocardiography.  The examination showed no evidence of pulmonary hypertension.  In February 2003, he was seen at American Health Network.  It was noted that his diabetes was diagnosed in January 1999.  Indiana Heart Physicians showed in December 2003 that the Veteran was taking medication for diabetes and kidney protection.  In June 2004, he had good control of diabetes and hypertension had adequate control.  

The Veteran underwent a VA examination in August 2006.  It was stated by the Veteran that he was treated for hypertension and was diagnosed in 1980.  He was noted to have complained of shortness of breath, a cardiac symptom.  He had no kidney disease.  The examiner stated coronary artery disease is a complication of diabetes mellitus, type II.  However, the examiner did not address whether hypertension was a complication of diabetes mellitus, type II.  

In October 2008, the Veteran received a note from J.K., MD indicating, in pertinent part, that the Veteran's diabetes mellitus, type II, clearly predisposed an individual to coronary artery disease.  He did not address hypertension or the reason why diabetes mellitus was a predisposition for coronary artery disease.  

In January 2010, the Veteran and his spouse testified at a RO hearing.  During this hearing, the Veteran testified that his doctors had not said anything about diabetes mellitus, type II, causing him any type of kidney problems.  He did address being prescribed kidney medication as a preemptive treatment for diabetes, not for his kidneys.  He testified that he was diagnosed with PTSD.  He also stated that he was diagnosed with diabetes mellitus, but he could not state when he was diagnosed.  

Pursuant to the Board's March 2016 remand, the Veteran underwent a May 2016 VA examination.  At the outset, the examiner opined that hypertension was less likely than not incurred in or caused by service.  The Veteran was given the official diagnosis of hypertension in 1995.  He was in service from 1964 to 1969.  

As to secondary service connection, the examiner was asked if it was at least as likely as not that the Veteran's hypertension was proximately due to or the result of  his service-connected diabetes mellitus, type II.  The examiner opined that according to the medical literature, there are two types of hypertension: primary and secondary.  For most adults, there is no identifiable cause of hypertension.  This type of hypertension is known as primary (essential) hypertension, which tends to develop gradually over many years.  Some persons have hypertension caused by an underlying condition.  This type of hypertension is known as secondary hypertension and tends to appear suddenly and cause higher blood pressure than does primary hypertension.  Various conditions and medications can lead to secondary hypertension and include obstructive sleep apnea, kidney problems, adrenal gland tumors, thyroid problems, defects in blood vessels that are congenital, certain medications such as birth control, cold remedies, illegal drugs, such as cocaine and amphetamines, and alcohol abuse or chronic alcohol use.  The Veteran's most recent laboratory results demonstrated that his renal function is within normal levels; thus he did not have diabetic nephropathy.  Therefore, the Veteran's hypertension is less likely than not proximately due to or the result of service-connected diabetes mellitus, type II, and the hypertension is less likely as not proximately due to or the result of his service-connected coronary artery disease.  The examiner also stated that the Veteran's diabetes mellitus, type II, did not suffer from any renal nephropathy as demonstrated by his normal levels of renal function,  Therefore, there was no aggravation of his hypertension shown.  

According to the medical literature, people with hypertension are more likely to develop coronary artery disease because hypertension puts added force against the artery walls.  Over time, this extra pressure can damage the arteries, making them more vulnerable to the narrowing and plaque buildup associated with atherosclerosis.  When blockage occurs in the arteries that supply blood to the heart muscle, the end result is coronary artery disease.  Therefore, there is no aggravation in regards to coronary artery disease aggravating hypertension.  

A July 2016 medical opinion was rendered regarding the Veteran's hypertension association to service-connected PTSD and diabetes mellitus, type II.  As to the Veteran's PTSD, the examiner noted the Veteran's report of hyperarousal events due to PTSD and noted some were associated with PTSD and some just as likely from other conditions known to interrupt sleep or cause anxiety or from medications to treat those conditions.  The Veteran did not have a diagnosis of panic attacks, which often present with classic symptoms of objective hyperarousal, dilated pupils, rapid breathing, increase in heart rate, and blood pressure.  Autonomic arousal (fight or flight response) associated with emotional states can result in changes in normal physiologic parameter such as pulse, blood pressure, and pulmonary function.  These physiologic responses are hard wired to have short lives (generally several minutes) and are not sustained, nor are their effects.  They are a normal physiologic response and are not pathologic.  The Veteran enjoyed excellent control of his hypertension.  On the day of the examination, he had a normal blood pressure of 115/72, 107/68, and 105/66.  He was not currently hypertensive.  The examiner opined that it was less likely as not that the Veteran's service-connected PTSD did not cause or aggravate (permanently worsen) his claimed hypertension.  

The July 2016 VA examination was returned to the examiner to clarify the opinion, written as a double negative.  In August 2016, the examiner clarified the medical opinion regarding whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The examiner opined that it is less likely than not that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his claimed non-service-connected hypertension.  

Service treatment records are devoid of findings, treatment, or diagnosis for hypertension.  Indeed, the Veteran reports that his hypertension had its onset after service, although he is not clear of the onset date.  There is also no evidence establishing an etiological link between the Veteran's active service and his hypertension.  Entitlement to service connection for hypertension on a direct basis (38 C.F.R. § 3.303) or chronic disease presumptive basis (38 C.F.R. §§ 3.307, 3.309) is not shown and is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has hypertension due to his service-connected diabetes mellitus, type II, or service-connected PTSD.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra.  

With respect to Wallin element (1), the record is clear that the Veteran has hypertension.  As to Wallin element (2), the Veteran does have service-connected disability:  diabetes mellitus, type II, and PTSD.  The Veteran claims that one of these disabilities is the cause of his hypertension. 

However, as to Wallin element (3), the preponderance of the evidence is against the findings that the Veteran's hypertension is related to a service-connected disability.  Although it is not absolutely clear from the record when he was diagnosed with either diabetes mellitus, type II, or hypertension, it appears that diabetes mellitus, type II was diagnosed in 1995.  At one point, medical evidence indicates the Veteran claimed to be diagnosed with diabetes mellitus in 1998; on another occasion, it was in 1999.  The Veteran also reported during a January 2010 RO hearing, that he did not know the exact date of his diabetes mellitus, type II diagnosis.  The Veteran has had no kidney function problems and, in fact, his kidney function has been noted to be good on several occasions.  Additionally, during a May 2016 VA examination, the examiner stated that recent lab work indicated there was no evidence of renal impairment.  The Veteran's hypertension was found to be essential with no evidence of diabetic nephropathy.  Essential or primary hypertension develops gradually over many years and is not a function of diabetic nephropathy, which the Veteran does not have.  In light of these findings, the examiner opined that it is less likely as not that the Veteran's essential hypertension was caused by, a result of, secondary to, proximately due to or aggravated by his service-connected diabetes mellitus, type II. 

As to the Veteran's service-connected PTSD, psychiatric situations such as some medications, sleep interruptions, or panic attacks, which are some symptoms of psychiatric conditions to include PTSD, demonstrate emotional states which affect changes in normal physiological parameters, such as increase in blood pressure.  These responses are hard wired, short lived, and the effects are not sustained, according to an examiner.  Therefore, there was no showing of PTSD symptoms causing hypertension, nor was his hypertension permanently aggravated by any PTSD symptomatology.  Therefore, service connection for hypertension, secondary to PTSD, is not warranted.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

As indicated above, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (fed. Cir. 2009).  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his hypertension are found to lack competency.  

The Veteran's lay opinion is also outweighed by the July 2016 and August 2016 medical opinions.  The examination included a physical examination of the Veteran, a review of the record, and provided a rationale for the negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Clearly, the medical opinion of a medical professional outweighs that of the Veteran as to medical etiology.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  

Thus, as a nexus between the Veteran's claimed hypertension and his service-connected diabetes mellitus, type II, and/or PTSD has not been established, either through medical evidence or his statements, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis.  

For the foregoing reasons, service connection for hypertension secondary to service-connected diabetes mellitus, type II, and/or PTSD is not warranted.  


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


